Citation Nr: 0930932	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  06-06 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals, fracture of the 
distal [right] radius with loss of range of motion, pain and 
degenerative changes.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected right elbow pain secondary to 
pin placement for external fixation with evidence of 
degenerative arthritic changes of the right elbow.  

3.  Entitlement to a 10 percent, or higher, disability rating 
for limitation of extension of the right elbow, prior to May 
7, 2009, and in excess of 10 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to 
November 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The Board remanded the case for additional development in 
January 2009.  While the case was in a remand status, the 
Veteran relocated to Arkansas and his claims folder was 
transferred to the RO in North Little Rock.

The Veteran was granted entitlement to service connection for 
limitation of extension of the right elbow while the case was 
in a remand status.  As the rating represents an increased 
evaluation for the Veteran's service-connected right elbow 
disability, the propriety of the rating will be considered as 
part of the Board's appellate review.


FINDINGS OF FACT

1.  The Veteran's residuals, fracture of the distal [right] 
radius with loss of range of motion, pain and degenerative 
changes are manifested by objective evidence of arthritis, 
and painful motion.  

2.  The Veteran's right elbow pain secondary to pin placement 
for external fixation with evidence of degenerative arthritic 
changes of the right elbow is manifested by objective 
evidence of arthritis, limitation of flexion, and painful 
motion with no less than 100 degrees of flexion.

3.  The Veteran's limitation of extension is manifested by 
objective evidence of arthritis, limitation of extension, and 
painful motion with no less than 60 degrees of extension 
during the entire period of the appeal.

4.  The Veteran's service-connected right elbow disabilities 
result in a limitation of flexion and a limitation of 
extension.  The two disabilities approximate limitation of 
flexion of 100 degrees and limitation of extension of 45 
degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals, fracture of the distal [right] radius with 
loss of range of motion, pain and degenerative changes have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5003, 5010, 5214, 5215 (2008).

2.  The criteria for an evaluation of 20 percent for 
limitation of flexion and limitation of extension of the 
right elbow have been met and this represents the total of 
the Veteran's right elbow disability for the entire period of 
the claim.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 
3.321, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
Diagnostic Codes 5003, 5010, 5205, 5206, 5207, 5208, 5210, 
5211, 5212, 5213 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from November 1955 to 
November 1958.  He submitted his claim for VA disability 
compensation in July 1959. 

He was afforded a VA examination in October 1959.  A history 
of a Colles fracture of the right wrist in service was noted.  
An x-ray of the right wrist showed some irregularity of the 
lower radius possibly the result of an old healed fracture.  
The examiner noted that the x-ray showed the fracture of the 
radius to be well healed with excellent position of the 
fragments.  He also said there appeared to be a small, free 
fragment in the region of the styloid process of the ulna.  
The Veteran's history of osteomyelitis of the proximal end of 
the ulna was noted as quiescent.  

The Veteran was granted service connection for osteomyelitis, 
old, healed, asymptomatic with cicatrix healed in November 
1959.  The disability was evaluated under Diagnostic Code 
5000 for osteomyelitis.  38 C.F.R. § 4.71a.  The Veteran's 
right arm is his major arm.

In November 1962 he was given a staged rating for his 
osteomyelitis with a 30 percent rating from November 1958, a 
20 percent rating from January 1963, and a noncompensable 
rating from September 1967.  

The Veteran was granted a separate disability rating for 
residual of fracture of the right radius, asymptomatic in 
September 1967.  This was evaluated under Diagnostic Code 
5212 for disabilities involving impairment of the radius.  
38 C.F.R. § 4.71a.  His osteomyelitis disability was re-
characterized as osteomyelitis, old, healed, right ulna, 
asymptomatic.  Both disabilities were rated as 
noncompensable.

The Veteran's right wrist disability was re-characterized as 
residual of fracture, right radius with limitation of motion 
and x-ray evidence of degenerative changes of the right wrist 
joint in January 1975.  His disability rating was increased 
to 10 percent.  The disability was evaluated under Diagnostic 
Code 5212 and Diagnostic Code 5010, for disabilities 
involving traumatic arthritis.  The Veteran's osteomyelitis 
disability rating remained at the noncompensable level.   

The Veteran submitted a statement in February 2004 that the 
RO construed as a claim for an increased evaluation.  He 
submitted a second statement where he specifically said he 
was seeking an increased evaluation for his service-connected 
"right arm disability" that was received in April 2004.  

VA treatment records for the period from December 2003 to 
March 2004 where received.  The records show that the Veteran 
was seen for complaints of pain in his right elbow and 
forearm in May and October 2003, respectively.  

Records from the Mississippi Sports Medicine and Orthopedic 
Center (Center) were received.  The records documented 
treatment for complaints involving the right elbow beginning 
in December 2003.  The Veteran reported that he had had 
intermittent right elbow pain over the past 3-4 years.  The 
Veteran's history of a fracture and surgery in 1958 was 
noted.  It was also noted that the Veteran had developed 
osteomyelitis at the time.  The Veteran reported that he had 
not had any drainage from his elbow in 40 years.  The Veteran 
reported a painful popping when he tried to rotate his 
forearm or fully extend his elbow.

The Veteran was neurologically intact with no tenderness at 
the elbow.  The range of motion was from 30 to 110 degrees 
with normal supination and pronation and no obvious pain to 
compression rotation testing.  X-rays were said to show 
chronic changes around the proximal ulna where the Veteran 
said a pin was placed.  There was also significant 
degenerative changes and olecranon process spur.  The 
examiner commented that the latter finding appeared to not 
have anything to do with the Veteran's symptomatology.  The 
diagnostic impression was right elbow pain, probably due to 
intra-articular degeneration and possibly even loose bodies.  
The examiner wanted a magnetic resonance imaging (MRI) study 
to rule out a loose body and further evaluate the right arm.  
He said there was no evidence of osteomyelitis.

The Veteran was seen again in December 2003.  His MRI was 
said to show old olecranon injury with some arthritis and 
possible loose bodies along with some fibrotic changes in the 
bony architecture of the proximal humerus.  The Veteran 
reported that he experience occasional sharp pains when he 
would rotate his forearm.  The examiner suspected loose 
bodies were responsible.  The examiner was concerned about 
the possibility of a flare-up of osteomyelitis.  There was no 
clinical evidence of it.  He recommended a three-phase bone 
scan.  A follow-up visit in January 2004 noted that the bone 
scan raised the possibility of osteomyelitis.  Examination of 
the elbow was said to be normal with normal motion, no 
tenderness about the olecranon and no swelling and normal 
forearm rotation.  A computed tomography (CT) scan was 
recommended as well as an evaluation by an infectious disease 
specialist.  The examiner recorded a note in January 2004 
wherein he noted a review of the CT scan.  The scan showed 
considerable arthritic changes in the elbow joint and in the 
radioulnar articulation.  There were no loose bodies.  There 
were no obvious pathologies.  It was noted that the Veteran 
had been evaluated by a Dr. Byers, presumably the infectious 
disease specialist, and was to have additional tests with 
him.

The Veteran was seen approximately a month later in February 
2004.  He was doing better and said he had many days where he 
had no pain at all.  He said his pain was often related to a 
quick rotation of his forearm, although he sometimes had an 
ill-defined achiness in his elbow.  The examiner said there 
was a 15 degree loss of motion [extension] and flexion to 120 
degrees.  There was normal supination and pronation.  There 
was no pain to compression rotation testing.  X-rays did not 
reveal any interval changes.  The examiner provided a lengthy 
discussion of the Veteran's case.  He wanted the Veteran to 
have an intra-articular elbow injection as a diagnostic 
method but the Veteran rejected this.  It was noted that the 
Veteran wanted a copy of the records to use in his claim for 
increased VA disability compensation.  The examiner said 
that, the more he talked with the Veteran, the more he 
thought that the Veteran's problems of the right elbow were 
simply due to arthritis.  

The Veteran was afforded a VA examination in April 2004.  The 
Veteran said that his main problem was not his right wrist 
but his right elbow.  The examiner noted a review of the 
records from the Center and the evaluation for possible 
osteomyelitis.  The examiner also noted the history of the 
original injury and treatment in service.  The Veteran 
complained of intermittent pain in the elbow in the area 
where a pin was inserted with his original surgery.  The 
Veteran said that, when his pain would hit, it would be very 
sharp and very severe and he would grab his arm.  He said 
that if he was handling something at such times, he would 
drop it because of the pain.  He said this was an 
intermittent and unpredictable event.  He said he had 
refrained from doing a lot of activity with his right forearm 
because of the possibility of such a painful event.  He said 
he currently worked as a lobbyist and that the shaking of 
hands sometimes would precipitate the condition.  He tended 
to refrain from shaking hands because of this.  The examiner 
said the Veteran reported that, during acute exacerbations, 
the Veteran would have pain in the right elbow such that he 
could not flex the elbow sufficiently enough to be able to 
get a spoon to his mouth or shave.  The Veteran said this may 
last for a day.  He also reported that the pain was so 
inconsistent it was difficult to place a particular frequency 
to the event.  

The Veteran said that he had an aching pain in his right 
wrist.  He also said he had some limitation of motion.  He 
said he had been able to function in his present job 
capacity, as well as any recreational activities and his 
daily routine activities.  He said he had learned that there 
were certain things that he could not do and he refrained 
from those secondary to some stiffness and pain in the right 
elbow.  The examiner said the main problem was the pain in 
the right elbow.  He added that the Veteran was able to 
continue to function as a lobbyist.  The Veteran refrained 
from recreational activities that required repetitive or 
strenuous activities of the right arm.  He was able to 
accomplish his daily routine activities during long periods 
of exacerbations.

The examiner reported there was some tenderness to palpation 
of the right wrist.  There was dorsiflexion to 30 degrees and 
palmar flexion to 45 degrees.  Ulnar deviation and radial 
deviation were each to 20 degrees.  The examiner said there 
was some pain with dorsiflexion of the wrist.  Repetitive 
motion of the wrist did not produce any increased pain or 
change the range of motion.

As to the right elbow, the examiner said that, on deep 
palpation over the proximal ulnar head, there was tenderness 
to the periostal area of the bone.  This was said to be the 
area where pain was elicited when certain movements of the 
elbow were made.  The Veteran had 100 degrees of flexion and 
could extend to within 5 degrees of full extension beyond 
which there was a great deal of pain.  The Veteran was also 
said to have 90 degrees of internal rotation and 70 degrees 
of external rotation.  [This appears to represent supination 
and pronation measurements however the examiner did not 
specify how the measurements should be interpreted.]  The 
examiner said that there was some pain in the same area with 
all motions of the elbow.  There was no change in the range 
of motion with repetitive testing and no increase in pain.  
The examiner referred to x-rays from the Center to show 
evidence of some changes in the proximal ulna area that were 
consistent with, but not necessarily diagnostic of 
osteomyelitis and some degenerative changes of the right 
elbow.

The examiner said the Veteran did not give a history of acute 
exacerbations of the right wrist over recent years.  There 
were exacerbations of the right elbow.  The Veteran related 
that, at those times, he would have a reduction in his range 
of motion secondary to pain and would be unable to flex his 
elbow enough to reach his face.  The examiner said he could 
not quantify this loss without speculating but that it would 
have to be less than 90 degrees.  He said extension would 
still be limited to 5 degrees.  The final impressions were 
residuals of fracture to the distal radius and right elbow 
pain secondary to pin placement for external fixation with 
evidence of degenerative arthritic changes of the right 
elbow.  The examiner added that he reiterated with the 
Veteran that as soon as he found out if he did have 
osteomyelitis, based on the evaluation at the Center, he 
needed to alert the RO for clarification of his disability.

The RO issued a rating decision that "granted" service 
connection for right elbow pain secondary to pin placement 
for external fixation with evidence of degenerative arthritic 
changes of the right elbow in June 2004.  The rating decision 
also "granted" service connection for residuals, fracture 
of the distal [right] radius with loss of range of motion, 
pain and degenerative changes.  The Veteran was given a 10 
percent rating for each disability.

In essence, the Veteran's prior disability rating for his 
right radius and right wrist was now rated as two separate 
disabilities.  The RO established that the prior 10 percent 
rating for fracture, right radius with limitation of motion 
and x-ray evidence of degenerative changes of the right wrist 
joint was no longer effective as of February 25, 2004.  The 
10 percent rating for residuals fracture of the distal 
[right] radius with loss of range of motion, pain and 
degenerative changes, and the 10 percent rating for right 
elbow pain secondary to pin placement for external fixation 
with evidence of degenerative arthritic changes of the right 
elbow became effective as of February 25, 2004.

The Veteran disagreed with the disability evaluations 
assigned in August 2004.  He said that he injured his right 
elbow and right wrist in service and received treatment since 
that time.  The Veteran did not disagree with the effective 
dates assigned for his disability ratings.

Records from Baptist Medical Center were received in 
September 2004.  They covered a period from September 2001 to 
July 2002 and were not pertinent to the issues on appeal.  An 
entry from July 2001 noted that the Veteran was retired.  
Records were also received from the University of Mississippi 
Medical Center that were not pertinent to the issue on 
appeal.

The Veteran was afforded a VA examination in August 2005.  
The examiner noted that the Veteran was followed by a Dr. 
Fields of the Center.  The Veteran said no determination had 
been made as to whether he currently had osteomyelitis in his 
right elbow.  The Veteran related that he had a sensation of 
locking in his elbow with supination.  He also said there was 
a slight amount of pain but not major pain associated with 
the movement.  He also had sporadic periostal-olecranon area 
discomfort.  He said this was a deep ache that occurred 
intermittently.  It would sometimes last for hours and occur 
as frequently as a week every week.  He said rest would 
relieve the symptoms.  He said the pain level would sometimes 
be a 5/10.  The Veteran also said that he would experience a 
shocking sensation when shaking hands.  He said he had 
resigned his position as a lobbyist because of his 
discomfort.  The Veteran said this problem was intermittent, 
sporadic and happened at least monthly.  

The Veteran reported that he experienced a decreased range of 
motion for his right elbow.  At times he was not able to 
brush his teeth or button buttons because of his elbow.  He 
said he was able to do all other activities of daily living 
without assistance.  He occasionally used a sling to relieve 
pain in his right elbow.  He also used a short Mueller 
rubberized elbow cover.  

The examiner reported that the Veteran lacked 40 degrees of 
full extension.  After repetitive testing this was to 39 
degrees.  The Veteran had flexion from 40 to 126 degrees.  
After repetitive testing this was to 124 degrees.  Supination 
was to 78 degrees and pronation was to 80 degrees [this was 
listed as a typographical error of "8"].  The examiner said 
that repetitive testing did not change those two 
measurements.  The Veteran had wrist dorsiflexion and palmar 
flexion to 40 degrees.  The Veteran complained of pain in the 
wrist at that point.  The examiner said that there was no 
change in this range of motion with repeat testing.  The 
examiner said, as noted in the history, there was only 
minimal pain except for the greater pain of the wrist at the 
extreme point of motion.  The examiner reported that 
Veteran's right bicep measured 35.8-centimeters (cm) as 
opposed to 35-cm on the left.  The measurement of both 
forearms was the same.  The motor function of the right upper 
extremity was said to be normal as well as the sensory 
examination.  

The examiner said an x-ray of the right elbow was reviewed 
and the report was attached.  The Board notes no x-ray report 
was associated with the examination report.  The diagnoses 
were healed fracture of the radius with decreased range of 
motion due to partial ankylosis.  Sclerotic and abnormal 
right ulna secondary to previous operative pin fixation and 
decreased range of motion relating to previous fracture of 
the right radius.  

The examiner added that the Veteran had a very definite loss 
of extension in the right elbow and he was unable to account 
for any of the other Veteran's symptoms except for the 
decreased range of extension and flexion.  The examiner also 
said that it was possible that the Veteran could have 
paresthesias due to scarring or cubital tunnel syndrome or 
one of the other tunnel syndromes.  He said this may have 
already been explored by Dr. Field but that he did have not 
any records beyond those cited in the previous VA examination 
report.

The Board remanded the Veteran's claim for additional 
development in January 2009.

The Veteran relocated from Mississippi to Arkansas and asked 
that his claims folder be transferred to the RO in North 
Little Rock in February 2009.  

The RO wrote to the Veteran and asked that he identify any 
and all sources of treatment that could provide additional 
evidence in his case in March 2009.  The Veteran responded in 
April 2009.  He said that he had provided all of the 
information or evidence he had.  He said that this was 
assuming that VA had all information from the Center.  He 
said he had not been seen there in some years.  

VA records for the period from October 2008 to April 2009 
were associated with the claims folder.  The records did not 
contain any entries relating to treatment or evaluation of 
the issues on appeal.

The Veteran was afforded a VA examination in May 2009.  The 
Veteran complained of continuing pain in his elbow with 
stiffness.  He complained of pain with motion and had 
sensitivity when he rested his elbow on a chair.  At times he 
used a sling to relieve the pain.  The examiner said that the 
Veteran wore a brace full-time.  The right wrist was said to 
be stiff and minimally bothered the Veteran.

The examiner said there was no tenderness on the ulna.  There 
was a spur on the olecranon that was an incidental finding 
and had nothing to do with the injury or treatment.  The 
examiner said that range of motion testing three times 
revealed flexion to 100, 100, and 115 degrees with pain each 
time.  The Veteran had flexion on the left elbow to 140 
degrees with no pain.  The Veteran had extension to 35, 60, 
and 50 degrees with pain in the right elbow.  He had 
extension to 0 degrees without pain for the left elbow.  The 
wrist was noted as nontender with no deformity.  His grip 
strength was said to be down in comparison with the left 
side.  The examiner said the Veteran had dorsiflexion to 50 
degrees for the right wrist and palmar flexion to 40 degrees.  
He also had supination to 65 degrees and pronation to 90 
degrees.  X-rays of the elbow showed a spur on the olecranon 
and early degenerative changes in the right elbow joint.  X-
rays of the right wrist showed the ulnar styloid to be 
fractured and ununited.  There was radiocarpal degenerative 
arthritis.

The diagnoses were degenerative arthritis of the right wrist 
with nonunion of the ulnar styloid following wrist impaction 
fracture.  Right elbow arthralgia with degenerative arthritis 
and history of osteomyelitis now resolved with loss of 
motion, pain, and sensitivity of the right elbow secondary to 
treatment for right wrist injury.  The examiner also 
commented on functional impairment.  He said that the Veteran 
had a sensitive elbow, weak arm, and loss of motion.  The 
wrist had a minimal loss of motion and was not significantly 
disabling.  The Veteran did not work and had been a 
legislative lobbyist and had to do a lot of handshaking.  He 
quit that job because of pain in his elbow.  The examiner 
said the Veteran did have pain at the extremes with elbow 
motion and minimally in the wrist.  There was no significant 
limitation of motion following repetitive testing.  The 
examiner said the Veteran had times when he had pain in using 
his elbow and this caused him to not to be able to bend or 
straight it.  There was no instability.

The RO granted service connection for limitation of extension 
of the right elbow by way of a rating decision dated in May 
2009.  The Veteran was assigned a 10 percent rating effective 
from the date of the VA examination of May 7, 2009.  The RO 
noted that the Veteran was now rated for both limitation of 
extension and limitation of flexion of the right elbow.  

The Board notes that there is no evidence to show a 
recurrence of osteomyelitis.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  

Although the recorded history of a particular disability 
should be reviewed in order to make an accurate assessment 
under the applicable criteria, the regulations do not give 
past medical reports precedence over current findings.  Id.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board also 
acknowledges that, as an increased rating claim, the 
potential for staged evaluations is applicable in this case.  
See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Right Wrist

The Veteran's right wrist disability has been rated under 
Diagnostic Codes 5010-5215.  Disabilities associated with 
traumatic arthritis are evaluated under Diagnostic Code 5010.  
Further, the Schedule for Rating Disabilities directs that 
disabilities involving traumatic arthritis are to be 
evaluated as degenerative arthritis under Diagnostic Code 
5003.  See 38 C.F.R. § 4.71a (2008).  Diagnostic Code 5003 
provides that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Diagnostic Code 5215 pertains to 
disabilities involving limitation of motion of the wrist.  
Id.

Under Diagnostic Code 5215, a maximum 10 percent evaluation 
is available for limitation of dorsiflexion to less than 15 
degrees, or limitation of palmar flexion in line with 
forearm.  Further, the normal range of motion for the wrist 
is palmar flexion to 80 degrees and dorsiflexion to 70 
degrees and ulnar deviation to 45 degrees and radial 
deviation to 20 degrees.  See 38 C.F.R. § 4.71, Plate I.

The evidence of record demonstrates that the Veteran has an 
essentially normal range of motion of the right wrist when 
compared to the ranges listed in Plate I.  He does have pain 
on extreme motion.  The evidence clearly establishes that the 
Veteran does not have a limitation of dorsiflexion to 15 
degrees or that his palmar flexion is limited in line with 
the forearm.  However, the Veteran does have pain with motion 
and has been diagnosed as having arthritis.  Thus, his 
current 10 percent evaluation is warranted.

As the Veteran has been assigned the maximum schedular 
evaluation available for his right wrist disability based on 
loss of motion, his claim for an increased evaluation must be 
denied.  There is no evidentiary basis for assigning a higher 
disability evaluation for pain.  See Spencer v. West, 13 Vet. 
App. 376, 382 (2000) (a claimant cannot obtain a rating 
greater than 10 percent under Diagnostic Code 5215 for 
functional loss due to pain); Johnston v. Brown, 10 Vet. App. 
80, 85 (1997) (to the same effect).  Further, there is no 
medical evidence of ankylosis to warrant consideration of an 
increased evaluation under Diagnostic Code 5214.  38 C.F.R. 
§ 4.71a.

In regard to ankylosis, the Board notes that the VA examiner 
of August 2005 provided a diagnosis of healed fracture of the 
radius with decreased range of motion due to partial 
ankylosis.  This was not based on any current x-ray report of 
the right wrist as the examiner referenced only x-rays of the 
right elbow.  A careful reading of all of the evidence of 
record, to include that associated with the initial claim in 
1959, does not reveal any other assessment of ankylosis of 
the right wrist, partial or otherwise.  This was not found on 
the VA examination of May 2009.  Moreover, the several x-ray 
reports for the right wrist have not shown any evidence of 
ankylosis.  The Board finds that the reference in August 2005 
was not in regard to the Veteran's right wrist.  Thus, there 
is no basis for consideration of an increased evaluation 
under Diagnostic Code 5214.  

The evidence does not support an increased evaluation for the 
right wrist at any time during the pendency of the appeal.  
See Hart, supra.  

Right Elbow Flexion

As noted in the Background section, the Veteran was given 
separate disability ratings for impairments of his right 
wrist and right elbow in June 2004.  He disagreed with the 10 
percent evaluation assigned.  He did not dispute the 
effective date of February 25, 2004.

The Veteran's disability of right elbow pain secondary to pin 
placement for external fixation with evidence of degenerative 
arthritic changes of the right elbow has been evaluated under 
Diagnostic Codes 5010-5206.  As noted Diagnostic Code 5010 
relates to disabilities involving traumatic arthritis and is 
to be rated under Diagnostic Code 5003.  Diagnostic Code 5206 
relates to disabilities of the elbow that involve limitation 
of flexion.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5206 a 10 percent evaluation is in 
order when flexion is limited to 100 degrees when it involves 
the major arm.  A 20 percent evaluation is warranted where 
flexion is limited to 90 degrees.  A 30 percent evaluation is 
for consideration flexion is limited to 30 degrees.  See 38 
C.F.R. § 4.71 (2008) Plate I (defining normal range of motion 
for the elbow as flexion from 0 to 145 degrees).

In this case, the evidence of record does not reflect any 
measurement of flexion that is less than 100 degrees, by 
either VA examination or treatment entry, even taking into 
account additional functional impairment based on pain on 
use.  It is noted that one examiner, based on the Veteran's 
report, related that he could not quantify without 
speculating but that he thought the additional loss as 
reported by the Veteran during an exacerbation would have to 
be less than 90 degrees.  The Veteran, however, reported that 
his exacerbations were so inconsistent that he could not 
place a particular frequency to them.  At an August 2005 
examination the Veteran reported sporadic periostal-olecranon 
area discomfort in the form of a deep ache that occurred 
intermittently and would sometimes last for hours.  He said 
rest would relieve the symptoms and that the pain level would 
sometimes be a 5/10.  The May 2009 examiner noted that at 
times when the Veteran used his elbow he had pain which 
caused him not to be able to bend or straighten it.  However, 
none of the medical treatment records or examination reports 
found any limitation of flexion that was less than 100 
degrees even on repetitive use and taking into consideration 
pain on motion.  Accordingly, there is no justification for 
an increased evaluation at any time during the pendency of 
the appeal under Diagnostic Code 5206.  

In addition, there is no evidence of ankylosis of the right 
elbow to warrant consideration of an increased evaluation 
under Diagnostic Code 5205.  The Board has discussed the 
diagnosis of the VA examiner regarding partial ankylosis at 
the time of the examination in August 2005.  However, this 
finding has not been duplicated by examination reports dating 
from 1959 to 2005 or at the time of the VA examination in 
2009.  Finally, even assuming arguendo any evidence of 
ankylosis is present, the Veteran would not be entitled to a 
higher disability rating as he does not demonstrate favorable 
ankylosis at an angle between 70 and 90 degrees to warrant a 
40 percent evaluation under Diagnostic Code 5205.  38 C.F.R. 
§ 4.71a.

The Board has also considered other diagnostic codes for 
possible application.  Under Diagnostic Code 5211 a 20 
percent evaluation is warranted where there is nonunion of 
the lower half of the ulna.  There is no evidence of record 
to show any nonunion of the ulna.  The Board notes that the 
VA examination report of May 2009 referred to a nonunion of 
the ulnar styloid.  However, this does not represent a 
nonunion of the ulna.  This bone fragment was noted at the 
time of the Veteran's initial examination in 1959 and no 
nonunion of the ulna has been noted on any right elbow x-rays 
at any time.  Nor has any examiner provided a diagnosis of 
nonunion of the ulna itself.  Therefore, a 20 percent 
evaluation under Diagnostic Code 5211 is not for 
consideration.  

There is no evidence to show nonunion of the upper half of 
the radius or nonunion of the lower half with false movement 
to warrant the assignment of a 20 percent or higher 
evaluation under Diagnostic Code 5212.  In addition, the 
Veteran does not have a limitation of pronation where motion 
is lost beyond the last quarter of arc, or the hand does not 
approach full pronation.  The medical evidence of record does 
not support such a finding.  Accordingly, a disability rating 
of 20 percent under Diagnostic Code 5213 is not warranted.  

Finally, there is no impairment of the radius to warrant 
consideration of a disability rating for a flail joint under 
Diagnostic Codes 5209 and 5210.  38 C.F.R. § 4.71a.  

The evidence does not support an increased evaluation solely 
for right elbow flexion at any time during the pendency of 
the appeal.  See Hart, supra.  

Right Elbow Extension

The Veteran was granted service connection for an additional 
disability of his right elbow in May 2009.  The RO based the 
decision on the finding of limitation of extension at the 
time of the VA examination in May 2009.  Thus, the effective 
date was established as of May 7, 2009, the date of the 
examination.

The Veteran's limitation of extension has been evaluated 
under Diagnostic Code 5207.  Under Diagnostic Code 5207 a 10 
percent rating is assigned when forearm extension is limited 
to 45 degrees or to 60 degrees.  A 20 percent evaluation is 
warranted when extension is limited to 75 degrees.  A 30 
percent rating is for consideration where extension is 
limited to 90 degrees of the major arm.  

The evidence of record is clear that the Veteran has x-ray 
evidence of arthritis of the elbow throughout the entire 
period of his appeal.  The RO determined that the Veteran had 
a noncompensable loss of extension but, with painful motion 
and evidence of arthritis, a 10 percent evaluation was in 
order.

The Board notes that the records from the Center showed 
evidence of a limitation of extension beginning with the 
entry from December 17, 2003, where the Veteran had a range 
of motion of 30 to 110 degrees.  The Veteran's range of 
motion was said to be limited due to pain.  The Veteran was 
reported to have normal range of motion on January 2, 2004; 
however, an entry from February 10, 2004, reported a loss of 
15 degrees of motion and forward flexion to 120 degrees.  It 
is not clear if the examiner meant there was a 15 degree loss 
of extension or there was an overall loss of 15 degrees of 
flexion.

The Veteran had a loss of extension of 5 degrees at the time 
of his VA examination in April 2004, with the notation of a 
great deal of pain beyond that point.  The Veteran had a loss 
of extension of essentially 40 degrees at the time of his VA 
examination in August 2005.  In May 2009 the Veteran's 
extension was measured at 35, 50, and 60 degrees, 
respectively, with repeated testing.

The Board finds that, after resolving all reasonable doubt in 
favor of the Veteran, he has demonstrated a loss of extension 
during the entire period of his appeal, to include the period 
of time covered by his claim for an increased rating that is 
prior to May 7, 2009.  Although the measure of the loss of 
extension does not rise to a compensable level at all times, 
the loss of extension is due to painful motion and arthritis 
is documented by x-ray evidence.  Accordingly, the criteria 
for a 10 percent rating for limitation of extension are met 
for the entire period of the appeal.  See Hart, Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991).

The evidence of record does not demonstrate that a disability 
evaluation in excess of 10 percent is warranted for 
limitation of extension under Diagnostic Code 5207, at any 
time during the pendency of this appeal.  The limitation of 
extension does not satisfy the criteria for a 20 percent, or 
higher, evaluation at any time.  Further, the right elbow 
joint has already been evaluated for a possible higher 
evaluation based on other diagnostic codes in the discussion 
of the limitation of flexion with one exception.

The Board notes that Diagnostic Code 5208 provides for a 20 
percent evaluation where the forearm (elbow) has flexion 
limited to 100 degrees and extension limited to 45 degrees.  
38 C.F.R. § 4.71a.  The 20 percent evaluation is applicable 
whether the major or minor arm is involved.  In this case, 
the Veteran has demonstrated a loss of flexion and extension 
in his right elbow, his major arm, throughout the entire 
appeal period.  He has received evaluations to reflect those 
individual disabilities.  Those evaluations are at the 10 
percent level and are for the loss of limitation flexion to 
100 degrees and limitation of flexion to 45 degrees, or for 
the equivalent of such losses.  

The Board notes that the assignment of a particular 
diagnostic code to evaluate a disability is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

In light of the explicit finding that the Veteran's 
limitation of flexion and limitation of extension satisfy the 
criteria for a 20 percent evaluation under Diagnostic Code 
5208, i.e., he is currently evaluated for the very degree of 
limitation required, an increased evaluation for the combined 
limitation of flexion and limitation of extension is granted 
for the entire appeal period.  

Moreover, Diagnostic Code 5208 represents the most accurate 
representation of the Veteran's disability rather than the 
two separate 10 percent evaluations previously assigned for 
his limitation of flexion and limitation of extension.  Thus, 
the Veteran's right elbow disability should be rated as a 
single 20 percent evaluation under Diagnostic Code 5208, 
rather than two separate disability evaluations for 
limitation of flexion and limitation of extension, for the 
entire period of his claim.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2008).  See DeLuca, supra.  Such factors include more or 
less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.  

The several VA examination reports have not reported any 
notable decrease in ranges of motion with repetitive testing.  
There was no finding of excess fatigability, incoordination, 
swelling, deformity, or atrophy of disuse.  There are 
positive findings of less movement than normal due to pain, 
with subject evidence of weakened movement.  The April 2004 
examiner speculated that during an exacerbation, by the 
Veteran's report, his additional limitation would not exceed 
5 degrees.  The Veteran's limitation of motion, with pain, is 
fully contemplated with the current evaluation assigned to 
compensate him for limitation of extension and limitation of 
flexion.  He does not exhibit such symptoms that would 
warrant an increased evaluation under Diagnostic Codes 5206 
and 5207.

The Board has also considered the Veteran's several 
statements regarding his flare-ups; however, he has 
repeatedly said these tended to occur with such infrequency 
that he could not readily quantify the episodes.  The Board 
finds that the Veteran's current elbow disability evaluations 
represent the combined 20 percent evaluation and adequately 
address his total symptomatology.  Therefore, no increase is 
warranted for either limitation of extension or flexion based 
on Deluca, or 38 C.F.R. §§ 4.40, 4.45, 4.59.  

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  The Veteran was noted to be retired by 
way of a medical entry dated in July 2001.  He later worked 
as a lobbyist and discontinued that employment because he 
said shaking hands caused him pain.  The evidence of record 
does not demonstrate that Veteran's disabilities are unique 
such that his symptoms are not addressed by the rating 
criteria.  In fact his symptoms and the objective findings, 
as was discussed above, fit with the applicable criteria.  
Moreover, there is no evidence of frequent hospitalization or 
marked interference with employment that would suggest that 
the Veteran is not adequately compensated by the regular 
schedular standards.  The currently assigned ratings already 
take into consideration that the Veteran has disabilities of 
his major extremity that impair him industrially.  Therefore, 
the Board finds that the criteria for submission for an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Thun v. Peake, 22 Vet. App 111, 115-16 
(2008); see also Bagwell v. Brown, 9 Vet. App. 237 (1996).

The Board has considered the doctrine of reasonable doubt, 
however, the Board is unable to identify a reasonable basis 
for granting an increased evaluation for the right wrist or 
limitation of flexion, or an increased evaluation for 
limitation of extension beyond that established above.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2009)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) issued another decision during the 
pendency of this claim that applied to VCAA notices.  In 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
noted that some increased evaluation claims would require 
more specific notice than others.  The Court acknowledged 
that some cases would only require notice for the veteran to 
show how their disability had gotten worse, and other cases 
would require information on exactly how the disability had 
gotten worse, and how it affected the veteran's employment 
and daily life.  

The Veteran submitted his claim for an increased evaluation 
in February 2004.  The RO wrote to him in March 2004.  He was 
informed of the evidence required to substantiate his claim 
for an increased evaluation.  He was advised of the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.

His claim was granted, in part, in June 2004.  He expressed 
his disagreement with the ratings assigned in August 2004.  

The RO again wrote to the Veteran in January 2005.  As 
before, he was informed of the evidence required to 
substantiate his claim for an increased evaluation.  He was 
advised of the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  He 
was also asked to submit any evidence in his possession.

The Board remanded the case for additional development in 
January 2009.  He was provided notice similar to that of the 
letters of March 2004 and January 2005 in March 2009.  He was 
also provided information in regard to how effective dates 
and disability ratings are determined.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The RO again wrote to the Veteran in March 2009.  The letter 
provided notice in an increased evaluation claim as required 
by the Court in Vazquez-Flores; however, in discussing 
specific rating criteria, the letter was not inclusive of all 
potentially applicable diagnostic codes. 

The Veteran responded to the letter in April 2009.  He said 
he had no additional information or evidence to submit.  He 
noted that he assumed the RO had the records from the Center.  
He also said he had not been seen there in some years.  

The RO issued a rating decision to add the disability of 
limitation of extension of the right elbow in May 2009.  
Notice of the rating action was provided that same month.  
The RO also issued a supplemental statement of the case 
(SSOC) in May 2009.  Both the rating decision and the SSOC 
provided specific information as to why the Veteran was 
entitled to a 10 percent evaluation for his limitation of 
extension and why a higher evaluation was not warranted.  The 
SSOC included a discussion of the right wrist, limitation of 
flexion, and limitation of extension.  The SSOC also included 
discussion of the rating criteria for disabilities involving 
limitation of extension of the elbow under Diagnostic Code 
5207.  

The Veteran did not respond to the rating notice or SSOC.

The Veteran has not disputed the contents of the VCAA notice 
in this case.  He was afforded a meaningful opportunity to 
participate in the development of his claim.  From the outset 
he demonstrated actual knowledge of what was required to 
establish an increased evaluation as evidenced by his 
statements.  He identified sources of medical evidence that 
was obtained in the development of his claim.   He contended 
that his symptoms warranted an increased evaluation.  There 
is no evidence of prejudice to the Veteran based on any 
notice deficiency and he has not alleged any prejudice.  
Thus, the Board is satisfied that the duty to notify 
requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the Veteran's claim has been obtained.  The 
evidence includes his STRs, VA treatment records, VA 
examination reports, and statements from the Veteran.  
Private medical records identified by the Veteran were 
obtained and associated with the claims folder.  In fact, 
this evidence warranted a 10 percent rating for limitation of 
extension at an earlier date.  He elected to not have a 
hearing in his case.  His case was remanded for additional 
development.

The Board notes that the Veteran appears to have been 
evaluated for possible osteomyelitis.  However, he never 
provided a release for the RO to obtain the records and he 
never provided the records himself.  He was given notice to 
give such evidence on several occasions and did not do so.  
Moreover, in May 2009 he did not reference any other records 
than those from the Center.

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record.  The Board is also unaware 
of any such evidence.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation in excess of 10 percent, for 
residuals, fracture of the distal [right] radius with loss of 
range of motion, pain and degenerative changes, is denied.

Entitlement to a disability evaluation of 20 percent, but no 
higher, for limitation of extension and limitation of flexion 
of the right elbow is granted for the entire period of time 
covered by the claim for an increased evaluation, subject to 
the law and regulations governing the payment of monetary 
benefits.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


